Exhibit 10.6


ENGLISH TRANSLATION – EXECUTED DOCUMENT IS IN SPANISH
 
SIMPLE CREDIT AGREEMENT ENTERED INTO BY AND AMONG, BANCO NACIONAL DE MEXICO,
S.A., MEMBER OF GRUPO FINANCIERO BANAMEX, HEREINAFTER REFERRED TO AS "BANAMEX"
REPRESENTED BY MESSRS. SOLEDAD GARCIA TREJO AND FRANCISCO BUSTAMANTE URQUIJO,
PARTY OF THE FIRST PART; THE COMPANY BURLINGTON MORELOS, S.A. DE C.V.
REPRESENTED BY ITS ATTORNEY IN FACT MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
HEREINAFTER REFERRED TO AS THE "CLIENT", PARTY OF THE SECOND PART; THE COMPANIES
PARRAS CONE DE MEXICO, S.A. DE C.V. REPRESENTED BY ITS ATTORNEY IN FACT MR. JOSÉ
MANUEL GONZÁLEZ LAGUNAS, MANUFACTURA PARRAS CONE, S.A. DE C.V. REPRESENTED BY
ITS ATTORNEY IN FACT MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, BURLINGTON YECAPIXTLA,
S.A. DE C.V. REPRESENTED BY ITS ATTORNEY IN FACT MR. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, SERVICIOS BURLMEX, S.A. DE C.V. REPRESENTED BY ITS ATTORNEY IN FACT MR.
JOSÉ MANUEL GONZÁLEZ LAGUNAS, CONE DENIM YECAPIXTLA, S.A. DE C.V. REPRESENTED BY
ITS ATTORNEY IN FACT MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS AND CASIMIRES BURLMEX,
S.A. DE C.V. REPRESENTED BY ITS ATTORNEY IN FACT MR. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, HEREINAFTER, JOINTLY OR SEPARATELY REFERRED TO AS THE "SURETY", PARTY
OF THE THIRD PART; THE COMPANY PARRAS CONE DE MEXICO, S.A. DE C.V. REPRESENTED
BY ITS ATTORNEY IN FACT MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, HEREINAFTER REFERRED
TO AS THE " MORTGAGE GUARANTOR ON INDUSTRIAL UNIT”, PARTY OF THE FOURTH PART;
ALSO APPEARING ON THEIR OWN RIGHT MESSRS. JOSÉ MANUEL GONZÁLEZ LAGUNAS AND JUAN
ELADIO BAÑUELOS HERNANDEZ, HEREINAFTER THE "DEPOSITARY", PARTY OF THE FIFTH
PART; AND THE COMPANY BURLINGTON YECAPIXTLA, S.A. DE C.V. REPRESENTED BY ITS
ATTORNEY IN FACT, MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, HEREINAFTER REFERRED TO AS
THE " MORTGAGE GUARANTOR", PARTY OF THE SIXTH PART, IN ACCORDANCE WITH THE
FOLLOWING:


REPRESENTATIONS:


I. BANAMEX represents that:


a) It is a credit institution organized and existing under the laws of the
United Mexican States and fully empowered to enter into this Agreement and to
assume and discharge the obligations set out herein.
b) Its representatives have sufficient capacity and authority to execute this
agreement on its behalf.


 
 

--------------------------------------------------------------------------------

 
 
II. The CLIENT represents that:


a) It is a corporation organized and existing under the applicable laws of the
United Mexican States and has the ability to execute this agreement.


b) Its representatives have sufficient authority to contract on its behalf.


c) There is no suit or proceeding whatsoever, nor even where it has knowledge,
threat thereof, against it or that may materially affect its properties.


d) All documents and information it provided to BANAMEX for the analysis and
study to grant the financing is true and correctly reflects its current
situation.


e) No event or condition on or before the date hereof has occurred having or as
far as it knows, may have a material adverse change in its business, assets,
liabilities, financial condition or of any other nature, licenses, operation,
projects, or its ability to meet its obligations hereunder.


f) That it has requested a credit from BANAMEX in the terms hereof and that it
enteres into this agreement on its own behalf.
 
g) The financial resources arising herefrom shall be used for a lawful purpose.


III. The SURETY represents that:


a) It is a corporation organized and existing under the applicable laws of the
United Mexican States and has the ability to execute this agreement.


b) Its representatives have sufficient authority to contract on its behalf.


c) There is no suit or proceeding whatsoever, nor even where it has knowledge,
threat thereof, against it or that may materially affect its properties.


d) All documents and information it provided to BANAMEX for the analysis and
study to grant the financing is true and correctly reflects its current
situation.


e) No event or condition on or before the date hereof has occurred having or as
far as it knows, may have a material adverse change in its business, assets,
liabilities, financial condition or of any other nature, licenses, operation,
projects, or its ability to meet its obligations hereunder.


IV. The MORTGAGE GUARANTOR ON INDUSTRIAL UNIT represents that:


a) It is a corporation organized and existing under the laws of the United
Mexican States and fully empowered under its corporate purpose to enter into
this agreement and to assume and discharge the obligations set out herein.


b) Its representative has sufficient capacity and authority to execute this
agreement on its behalf.


c) That it entered into a Irrevocable Guarantee Trust Agreement No. F-675,
through which shares of its capital stock and the property where it is located
were transmitted to the Guarantee Trust, as described in the background section
and that it is up to date in the payment of any fees and taxes related thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
d) There is no suit or proceeding whatsoever, nor even where it has knowledge,
threat thereof, against it or that may materially affect its properties.


e) All documents and information it provided to BANAMEX for the analysis and
study to grant the financing is true and correctly reflects its current
situation.


f) No event or condition on or before the date hereof has occurred having or as
far as it knows, may have a material adverse change in its business, assets,
liabilities, financial condition or of any other nature, licenses, operation,
projects, or its ability to meet its obligations hereunder.


V. The DEPOSITORY represents that:


a) He/she is an individual with full authority to enter into this Agreement and
to assume and discharge the obligations set out herein.


b) All documents and information it provided to BANAMEX for the analysis and
study to grant the financing is true and correctly reflects its current
situation.
c) He/she shall appear in its capacity as Depository under the terms and
conditions hereof.


[IV.] The MORTGAGE GUARANTOR represents that:


a) It is the rightful owner of the assets described in the background section,
that do not report any levy or any domain constraint, and that they (are) up to
date in the payment of any fees and taxes relating to the same.


b) It has legal capacity and sufficient authority grant a mortgage gurarantee on
the building(s) indicated in the background section hereof.


c) There is no suit or proceeding whatsoever, nor even where it has knowledge,
threat thereof, against it or that may materially affect the mortgage guarantee.


d) All documents and information it provided to Banamex for the analysis and
study to grant the financing is true and correctly reflects its current
situation.


e) No event or condition on or before the date hereof has occurred having or as
far as it knows, may have a material adverse change in its business, assets,
liabilities, financial condition or of any other nature, licenses, operation,
projects, or its ability to meet its obligations hereunder.
 
By virtue of the foregoing, the parties agree to the following:


 
 

--------------------------------------------------------------------------------

 
 
C L A U S E S:


FIRST.- DEFINITION OF TERMS. The terms defined hereinafter, without need to be
between quotation marks, shall have the following meanings, which shall be
equally applicable in singular and in plural:


“Total Assets” shall mean all assets with respect to one person as determined
pursuant to the US GAAP; excluding the following: (i) patents and requests for
the same, trademarks and trade names, copyrights, franchises and deferred
charges; (ii) organizational, experimental, research and development expenses
and other similar intangible lines; (iii) all sums segregated for the purpose of
redeeming shares of capital stock; and (iv) reserves for depreciation,
obsolescence and/or redemption of assets recorded in its books, as well as any
reserves it is required to establish pursuant to US GAAP.


"Indebtedness" shall mean, any debts for monies taken as a loan (including
inter-company loan) or for the deferring of payment of the price of any goods or
services, with respect to which said person may be liable or directly or
contingently guarantees its payment, whether as obligee, guarantor or in any
other way, including for these purposes financial leases in accordance to US
GAAP.


"Financial Indebtedness" shall mean any Indebtedness that accrues interests.


"Business Day" shall mean any day in which the offices of credit institutions
must be opened to the public for the performance of banking transactions in the
Federal District, Mexico, in terms of the calendar currently published by the
National Banking and Securities Commission (Comisión Nacional Bancaria y de
Valores) in the Official Gazette of the Federation, without considering for said
purpose the self-service store branches and those located in corporate
enterprises (SEC).


"Business Day in Mexico and New York" shall mean any Business Day, in which
additionally, banks are not authorized to close in the city of New York, New
York, United States of America.


"Dollars" shall mean the legal currency in the United States of America.


"Net Financial Expenses" shall mean the result of subtracting (i) the interests
accrued by the Financial Indebtedness during the relevant calculation period,
minus (ii) the interests accrued by provisions made during the calculation
period.


"Taxes", shall mean all tax contributions, impositions or liens, including
without limitation, surcharges, sanctions, enforcement expenses and indemnities
or any other accessories thereto, in terms of the current or future applicable
tax provisions and those derived from this agreement.


 
 

--------------------------------------------------------------------------------

 


"Total Liabilities" shall mean all obligations registered on the relevant
calculation date and determined pursuant to US GAAP, including without
limitation, liabilities that are consequence of the discount of negotiable
instruments, contingent liabilities that are the consequence of obligations to
its expense on behalf of third parties and the reserves set forth for purposes
of employees’ and workers’ severance, payment of taxes, bonds, other similar
reserves and rents payable pursuant to any financial lease agreement.




"CCP Rate" shall mean the last Catching Cost of Liabilities Subject to Term,
determined in pesos national currency, to the expense of multiple banking
institutions in the country (CCP), stated in percentages per annum, as published
in the Official Gazette of the Federation that the Bank of Mexico estimates to
be representative of the date on which each of the interest periods or relevant
arrears initiate, in the terms referred to in the clause "Interest Payments"
hereof.


"CETES Rate" shall mean the last annual investment yield rate for the primary
placement of Certificados de la Tesorería de la Federación (Mexican Federation’s
Treasury Certificates; CETES) for a 28 day period, if the periods of interest
are of 28 days or monthly, or at the closest rate thereto if the interest
periods are quarterly or semestrial, that would have been determined by the
Central Bank of Mexico as of the commencement date of each interest period or
the relevant arrears, in the terms referred to in the clause "Payment of
Interests" hereof.


"Libor Rate" shall mean the average yearly interest rate that appears in the
page named LIBOR01 Page, (USD) column ("LIBOR01 Page"), of the THOMSON REUTERS
BBA LIBOR RATES U.S. Domestic Money Service, which are published in said page by
the British Bankers Association through the THOMSON REUTERS monitors systems,
such as the applicable rates in U.S. dollars for the relevant interest period or
calculation period and which are offered in the London inter-bank market, by the
different banks offering said quotes at the closing of operations (11:00 A.M.
London time), 2 (two) business days in London before the commencement of the
corresponding interest or calculation period. The foregoing in the understanding
that it shall be deemed a Business Day provided deposit transactions of U.S.
dollars in the London inter-bank market are made. In the understanding that if
no such transactions exist in the London Inter-bank market take place because it
is not a Business Day, then the rates of the immediately preceding Business Day
will be used.
 
"TIIE Rate" shall mean, with respect to every ordinary interest period, the
average of the inter-banking interest equilibrium rates at 28-day periods if the
interest periods are of 28 days or monthly, (in the understanding that if no
quotations were made at the corresponding period pursuant to the foregoing then
quotations shall be considered at the nearest period), determined and published
by the Bank of Mexico in the Official Gazette of the Federation, during the
relevant interest period based on the quotations filed by credit institutions in
the country. With respect to each period of arrears interest, the last
inter-banking interest equilibrium rate at a 28-day period or that which may
replace it pursuant to the foregoing, published in or before the commencement of
said interest period.


 
 

--------------------------------------------------------------------------------

 


"US GAAP" shall mean  the accounting principles in effect generally accepted in
the United States of America. 


"Transaction Profit" shall mean, at the end of each calculation period, the
result of subtracting (a) all the sales, either in full or in installments,
minus (b) the sum of (i) discounts made over said sales, (ii) sales costs, (iii)
sales expenses, (iv) administration expenses, and (v) depreciation and
redemption expenses of said person.


SECOND.- OPENING OF THE CREDIT. BANAMEX shall grant and make available to the
CLIENTE a credit for up to the amount of $20´000,000.00 (TWENTY MILLION DOLLARS
00/100 CURRENCY OF THE UNITED STATES OF AMERICA), in the understanding that the
amount of said credit does not include interests, expenses, fees or any other
sums that must be covered by the CLIENT pursuant to this agreement.


The CLIENT shall destine the amounts he disposes of from the credit referred to
herein for the payment of liabilities to GE Capital Corporation for
$6´594,827.29 (SIX MILLION FIVE HUNDRED NINETY FOUR THOUSAND EIGHT HUNDRED
TWENTY SEVEN DOLLARS 29/100 CURRENCY OF THE UNITED STATES OF AMERICA) and the
amount of $13´405,172.71 (THIRTEEN MILLION FOUR HUNDRED FIVE THOUSAND ONE
HUNDRED SEVENTY TWO DOLLARS 71/100 CURRENCY OF THE UNITED STATES OF AMERICA) for
the flow repatriation for the headquarters.


The CLIENT, within the 10 (ten) Business Days following the dispositions(s) of
the credit amount, shall prove to the satisfaction of BANAMEX the correct
destination of the credit.


THIRD.- DISPOSITION OF THE CREDIT. The CLIENT may make use of the credit through
one or more dispositions, exclusively during a term that shall not exceed 180
days since the execution date hereof, provided however, that the day he intends
to make use of the credit, is a Business Day in Mexico and in New York, and the
following requirements have been met:


a)  
That the CLIENT has notified BANAMEX by telephone informing the amount and the
date on which he/she wishes to dispose of the credit. In the event that BANAMEX
accepts to perform the disposition, it shall inform the CLIENT by telephone: (i)
the date of the disposition, (ii) the applicable interest rate, (iii) the form
of payment for principal and interest.

b)  
That the CLIENT delivers to BANAMEX the original of the document referred to in
the clause "Proving Documents".

c)  
That the amounts disposed of do not exceed the credit amount.

d)  
That the facts declared in this agreement, continue without material adverse
change as of the date of the disposition; and/or no cause of advanced expiration
or event that by the elapse of time may constitute a cause of advances
expiration has occurred.

e)  
That the preventive notices have been filed before the Public Registry of
Property and the respective lien certificates or freedom of lien certificates
issued by said Registry are kept, where the only appearing liens may be those
made by Parras Cone de México, S.A. de C.V. in favor of the trust described in
representation IV c) and free of liens for the real estate owned by Burlington
Yacapixtla, S.A. de C.V.

f)  
The company International Textile Group (ITG) shall confirm and prove that the
group through a written communication has reached an agreement with its
creditors with respect to refinancing its entire debt, being such term equal or
more than the term hereof, without there being receivables which are past due.



 
 

--------------------------------------------------------------------------------

 
 
The CLIENT may not request the cancellation of a disposition once it is
requested in terms of this clause. In the event that for any reason not
imputable to BANAMEX the disposition does not take place, the CLIENT shall
indemnify BANAMEX for any loss or expense in which BANAMEX may incur.


BANAMEX shall deposit the amounts to be disposed of, in the checking account in
dollars number 3208515 that the CLIENT has opened in branch number 0023 of
BANAMEX.


FOURTH.- PROVING DOCUMENTS. For purpose of documenting the disposition of the
credit, the CLIENT shall execute and deliver to BANAMEX a promissory note, which
shall set forth:
a)  
As principal, the amount of disposition of the credit.

b)  
As payment dates for principal and interests, the corresponding ones, pursuant
to the provisions in "Payment of Principals" and "Payment of Interests" hereof.

c)  
As execution date, that in which the disposition of the credit is made in the
terms and forms that are satisfactory to BANAMEX.



The CLIENT recognizes that the execution and delivery of the promissory note
that documents the disposition of the credit, does not constitute payment,
novation or modification or extinction of the obligation that the CLIENT assumes
before BANAMEX in this agreement.


The promissory note referred to in this clause, as well as the accounting
records and/ or account statements and/or the slips and  documents issued by
BANAMEX, with respect to credits and debits that BANAMEX executes in the
corresponding checking account, will have probatory value in any procedure
derived from this agreement.


FIFTH.-PAYMENT OF THE PRINCIPAL. The CLIENT will pay BANAMEX without need of
requirement, notice, protest or notification of any kind, the entirety of the
credit disposed of, precisely in the dates established as expiration dates for
principal, in the promissory note pursuant to the “Proving Documents” Clause and
which are described in Exhibit __ herein, provided that these may not exceed a
60 month period following the date in which the disposition of the credit takes
place.


 
 

--------------------------------------------------------------------------------

 
 
SIXTH. PAYMENT OF INTERESTS. The CLIENT is obligated to pay BANAMEX, since the
date the disposition of the credit is made and until its expiration, ordinary
interest over the principal unpaid sum of the credit as follows: (i) the annual
rate and (ii) the periods and dates of payment that are provided in the document
that evidences the disposition of the credit with respect to the Proving
Documents” Clause.


In case of arrears in the timely and entire payment of the amounts owed to
BANAMEX pursuant to this agreement, the unpaid amount (except for ordinary
interest) will accrue arrears interest since the next day of its expiration date
and until the day such amount is fully paid, including this, an annual rate
equivalent to :


a.  
For the amounts that must be paid in dollars, the Libor rate times 3 (three).
The latter, provided that : (i) if the result of multiplying the Libor rate
times 3 (three) is higher than adding 30 (thirty) points to the Libor rate, in
such case the annual rate of arrears interest will be the result of adding the
points set forth herein to the Libor rate; and (ii) if the result of multiplying
the Libor rate times 3 (three±) is lower than adding 15 (fifteen) points to the
Libor rate, in such case the annual arrears rate  will be the result of adding
the Libor rate in the mentioned cases.

In case that the “LIBOR01 Page” ceases to be published by Thomson Reuters, a new
substitute rate will used by taking the arithmetic average of the banks that
appear on the “Libo” average line, (The terms that do not appear on this page
will be calculated by linear interpolation) of the domestic US money that is
transmitted in the system monitors of Thomson Reuters, by the different banks
that offer such valuations at the close of operations ( at 11:00 AM London
time.)


b.  
For the amounts that must be paid in pesos, the TIIE rate multiplied by (2) two
. The latter provided that: (i) if the result of multiplying the TIIE rate by
(2) two is higher than adding 100 (one hundred) points to the TIIE, in the case
that the annual arrears rate will be  the result of adding the TIIE in the
points here mentioned; and (ii) (if the result of multiplying the TIIE rate by
two(2) is lower than adding 20 ( twenty) points to the TIIE rate, in such case
the arrears rate will be the result of adding the TIIE in the mentioned cases.



The arrears interest rate will be payable immediately, without detriment that
BANAMEX anticipates the expiry of the given term to pay the credit, in which
case, after the anticipated expiry date, the arrears interest rate will be added
to the overall debt.


All ordinary and arrears interest foreseen in this agreement will be calculated
taken as reference a year of 360 ( three hundred and sixty ) days and taking
into account the actual days that fell under the arrears interest category.


 
 

--------------------------------------------------------------------------------

 


SEVENTH. COMMISSIONS: The CLIENT will pay BANAMEX, a commission for opening the
credit, equivalent to 1.00 % of the total amount of the credit plus the Value
Added Tax. The latter must be paid when the credit is available.


EIGHTH. TAXES : All of the amounts that the CLIENT must pay BANAMX, with respect
to this agreement, will be paid without any reduction or retention and paid free
of any tax. The CLIENT will pay all taxes and costs related to this subject, to
ensure that BANAMEX obtains whole amounts.


If any authority requires that BANAMEX pays any tax in connection with the owed
amounts by the CLIENT pursuant to this agreement, BANAMEX will therefore notify
the CLIENT and hand to him the related information in which the CLIENT will be
obligated to pay in terms established therein such tax and hand to BANAMEX the
original receipts or any other documents that prove payment was done within 5
days after such tax is payable.


The CLIENT will reimburse BANAMEX immediately any amount that BANAMEX incurs
with respect to taxes over the owed amounts by the CLIENT to BANAMEX pursuant to
this agreement or any other cost derived from any claim related to taxes.


In case any payable amount by the CLIENT to BANAMEX with respect to this
agreement, has an applicable Value Added Tax , the CLIENT will pay to BANAMEX
the total amount and add corresponding the Value Added Tax.


The CLIENT will keep BANAMEX safe and at peace with respect to any procedure
related to taxes that nay derive from the present agreement; and the obligations
of the client foreseen in this clause will subsist even after the termination of
this agreement.


NINTH.- ADVANCE PAYMENT. THE CLIENT may pay the credit in advance totally or
partially, provided: (i) that it is requested to Banamex with at least 5 (five)
Business Days of anticipation, (ii) they do not have any debts in relation with
previous payments and with the established in the agreement, (iii) the amount of
the advanced payment is equal or bigger than a redemption and (iv) that it pays
to Banamex the loss, that in any event, the latter may have incurred in because
of the advanced payment of the credit (hereinafter “Premium for Advance
Payment”).


BANAMEX will notify the CLIENT the amount of the Premium of Advance Payment,
that will be determined by BANAMEX by the utilization of the following formula:


Breakup Cost = MAX [0, Unpaid Balance * (Fund Rate [0] – Funding Rate [P]) *
Remaining Period / 360 *Discount Factor].


 
 

--------------------------------------------------------------------------------

 
 
Where:
Breakup Cost
Premium of Advance Payment
Unpaid Balance
Unpaid Capital on the  advance payment date
Fund Rate[0]:
Fund rate on the date of commencent of the credit/ for a variable rate: fund
rate in the last re-pricing or interest payment.
Funding Rate[P]:
Fond rate to the remaining period on the advance payment date.
Remaining Period
Credit Expiration date – advance payment date (in days)/ for variable rate:
cutoff date of the next coupon – prepayment date.
Discount Factor:
Multiple used to discount the value of future flow in its actual value.

 
TENTH.- PAYMENT APPLICATION. All the amounts that are paid to BANAMEX pursuant
to this agreement, will be applied by BANAMEX in the following order:
a)  
The payment of all taxes;

b)  
The payment of all costs and expenses BANAMEX may have incurred;

c)  
Commission payments;

d)  
Payment of arrears interests;

e)  
Payment of ordinary interests;

f)  
The payment of the unpaid balance of the credit, on the understanding that if
many amortization of the credit exist it will be applied to the payment of such
amortizations on an inverse order to the expiration date.

g)  
The advanced payment of the ordinary interests; and

h)  
The advanced payment of the unpaid balance.



ELEVENTH.- DATE AND PLACE OF PAYMENT. All of the amounts BANAMEX in indebted ,
will be paid in accordance with the following:


a) When the amount to be paid is set in Dollars, the payments must be made
before 1:00 Pm (New York City time), by bank deposit to the account 10991186 of
BANAMEX, opened under Citibank N.A. in the branch located on Park Avenue, New
York, United States of America, which is recognized by the parties as the place
of payment. The payments referred herein must be made, precisely in the day of
the expiration date in accordance to what is established in this agreement, or
the next Business Day (in Mexico and New York), without any additional cost in
case the expiration date expires on a day that is not a Business Day in Mexico
and New York. When a payment is due to be made cannot be on the same numerical
date of that established, such payment must be made in the last Business Day in
Mexico and New York of the corresponding month and the means of payment will be
by deposit on the account No. 3208515 branch 0023 opened with BANAMEX. To such
effect the CLIENT expresses, authorizes and instructs BANAMEX to charge on such
account or, in any of the other accounts that the CLIENT has in BANAMEX all the
amounts payable in accordance with this agreement, and apply them to the credit
payment, on the expiration date. This authorization does not liberate the CLIENT
of his payment obligation in the place set in this clause , until BANAMEX
receives the entirety of the amounts indebted to them and has the character of
irrevocable as long as the unpaid balance exist. For avoidandace of doubt, it is
hereby acknoledge that he foregoing in no event sjhall be construed as a
duplicated payment obligation for the CLIENT hereunder.


 
 

--------------------------------------------------------------------------------

 
 
b) When the amount to be paid is set in pesos, the payments must be made before
14:00 hours (hour of the City of Mexico), immediately deposit in the domicile of
BANAMEX’s branch 0023 which is hreby recognized as payment place. Not
withstanding the foregoing, the CLIENT shall be able to pay in any branch of
BANAMEX locatged in the United Mexican States, without considering those self
service branches or that are located withon corproate offices.


The payments referred herein must be made, precisely in the day of the
expiration date in accordance to what is established in this agreement, or the
next Business Day (in Mexico and New York), without any additional cost in case
the expiration date expires on a day that is not a Business Day in Mexico and
New York. When a payment is due to be made cannot be on the same numerical date
of that established, such payment must be made in the last Business Day in
Mexico and New York of the corresponding month.


The parties agree that BANAMEX might modify the place or the form of pay
referred herein, provided that the CLIENT is notified by writing , with at least
10 (ten) Business Days of anticipation of the payment date that is due, waiving
in this act to the right of receiving any kind of remuneration or
indemnification by BANAMEX for such concept.


The parties agree that the CLIENT might consult all of the movements of the
credit granted in this agreement, through the account statement referred in the
clause “Credit Disposition”.
 
TWELFTH.- COMPENSATION :BANAMEX is expressly and irrevocably entitled by the
CLIENT to, without the need of notification or previous requirement, compensate
against the expired  and unpaid amounts of the credit, all of the liquid debts
and required that exist to the charge of BANAMEX and in favor of the CLIENT.


Once the compensation is executed, BANAMEX will notify the CLIENT that it has
done the same, in the understanding that if such notification is not delivered
it will not affect the validity of the compensation.


 
 

--------------------------------------------------------------------------------

 
 
THIRTEENTH.- SPECIAL OBLIGATIONS. Until all debts are paid under this agreement
the CLIENT shall:
a)  
Deliver to BANAMEX:

i.  
Within the 90 (ninety) following days at the end of each quarter of the fiscal
year, his consolidated financial statements, including, without limitation, the
balance and results statements for that quarter and for the period initiated at
the end of the immediate fiscal year and ending at the closure of such quarter,
elaborated in accordance with US GAAP and certified by the main financial
officer of the CLIENT.

ii.  
Within the 180 (one hundred eighty) following days at the end of each of the
fiscal years, his consolidated annual financial statements (including an
analytic relation of the main balance entry) elaborated in accordance with US
GAAP and duly audited by the independent auditor acceptable to Banamex; in the
understanding that, in the event that the CLIENT is not obligated in accordance
with the fiscal provisions applicable to audit his financial statements, then,
the annual financial statements that will be delivered to Banamex must be
certified and signed by the main financial officer of the CLIENT or in any event
by the CEO.

iii.  
Within the 10 (ten) following Business Days counting since the acknowledgment,
notification of any event that constitutes or that with the passing of time may
constitute a cause of anticipated termination, along with a certification issued
by the main financial officer of the CLIENT containing details of such event, as
well as measures proposed to adopt with respect to the same.

iv.  
Within the 10 (ten) business days since the CLIENT is served or notified, of any
action or material procedure instituted against them or any of his businesses,
operations or goods, along with a certification issued by the main financial
officer of the Client describing the nature of such action or procedure and the
measures it might take in this regard.

v.  
within the term reasonably designated by BANAMEX for every case, but never more
that 30 (thirty) calendar days, , any material and reasonable information that
is reasonably requested by BANAMEX.



 
b)
Maintain in force all authorizations, licenses and concessions required in the
ordinary course of business and to fulfill its obligations.

 
c)
Abstain from doing or permitting any important change in the line or the nature
of its business, considering the nature of its business to the date of this
agreement.

 
d)
Maintain books and other accounting records adequate to show its financial
condition and the result of its operations, made in accordance to the US GAAP.

 
e)
Allow the people that BANAMEX designates to inspect the facilities and/or
accounting records, to take notes and make transcriptions of the same and
perform valuations of its assets during working days and hours, with at least
two days prior nottice form BANAMEX to the CLIENT.

 
f)
Maintain at all times a Short Term Indebtedness Coverage Index that cannot be
less than 1.25 (one point twenty five), in the understanding that Short Term
Indebtedness Coverage Index for each quarter of each fiscal year, the result of
dividing with annualized information (i) the sum of the Operation Profit plus
the depreciation andamortization , between (ii) the sum of the Financial Net
Expenses plus the circulating portion of the long term debt.

 
g)
Maintain at all times a Total Debt Coverage Index that cannot be greater than
3.5 (three point five) for the year 2011 and the year 2012 and not more than 3.9
(three point zero) for the remaining term of the credit, in the understanding
that Total Debt Coverage Index for each quarter of each fiscal year  the result
of dividing with aannualized information, (i) the Financial Debt, by (ii) the
sum of operating profit plus depreciation and amortization.

 
 
 

--------------------------------------------------------------------------------

 
 
 
h)
Maintain at all times an Interest Coverage Index of no less than 3.5 (three
point five), where Interest Coverage Index shall mean, for every quarter of
every fiscal year, the result of dividing, with accumulated information, (i) the
sum of the Transaction Profit plus the depreciation and amortization for each
calculation period, between (ii) the sum of the Net Financial Expenses.

 
i)
Maintain at all times a Liquidity Index of no less than 1.2 (one point two),
where Liquidity Index shall mean, for every quarter of every fiscal year, the
result of dividing (i) circulating assets between (ii) circulating liabilities,
at the close of each calculation period. The foregoing in the understanding that
this shall include all assets and all liabilities that pursuant to US GAAP
should be considered circulating.

 
j)
Maintain at all times a Leverage Index no greater than 2.0 (two) for 2011, and
adjusting 0.20 for each of the following years, that is no greater than 1.80
(one point eight zero) for 2012, no more than 1.60 (one point sixty) for 2013,
no more than 1.40 (one point forty) for 2014, no greater than 1.20 (one point
two zero) for 2015 and no greater than 1.0 (one) for 2016 where Leverage Index
shall mean, in connection with every quarter of every fiscal year, the result of
dividing the Total Liabilities between the stockholders’ equity, where
stockholders’ equity shall be the sum by which the Total Assets exceed the Total
Liabilities.

 
k)
Abstain from performing, during any fiscal year, investments in fixed assets for
an aggregate total amount equivalent to 1.00% (one percent) over annual
consolidated sales, and/or making any investments in fixed assets while any
cause of advanced expiration has occurred, or may occur as a consequence of such
an investment. For purposes of the foregoing, investments in fixed assets shall
mean any investments made in: facilities, machinery, equipments, or  any other
fixed assets, as well as in the capital stock or assets of any other company;
including renewals, improvements, replacements and leases over fixed assets
which must be capitalized pursuant to US GAAP, but excluding the repairs that
are necessary for their operation.

 
l)
Consider and comply with the ecologic order, preservation, restoration and
improvement of the environment, as well as the protection of natural areas,
flora, wildlife and aquatic fauna, the rational usage of natural elements;
foresight and pollution of the air, water and earth; and in general, each and
every one of the provisions provided in the Ley General de Equilibrio Ecológico
y Protección del Ambiente (General Law of Ecologic Equilibrium and Environmental
Protection) and any other applicable to the subject matter of this paragraph.

 
m)
The CLIENT shall deliver to BANAMEX a letter of no debt and/or liquidation from
General Electric Capital Corporation in a period no greater than 10 (ten)
Business Days after having disposed of the credit, and to deliver to BANAMEX in
a period no greater than 120 (one hundred twenty) Business Days the letter of
release of the trust described in representation IV c)..

 
n)
The CLIENT shall cancel the guaranty trust in favor of General Electric Capital
Corporation existing over the mortgage guaranty on industrial property owned by
Parras Cone de México, in a maximum period of 120 (one hundred twenty) Business
Days since the execution hereof.

 
o) The Client or any of the appearing parties agree not to take additional bank
debt liabilities or debt without the prior written permission of BANAMEX.

 
 
 

--------------------------------------------------------------------------------

 
 
 
p) Following the disposition of this credit and flow repatriation resulting from
this operation, the CLIENT and / or appearing parties may not perform any
transactions involving flows to the parent or any affiliate that is not
accredited of BANAMEX, unless they are the product of its operation and are
carried out under market conditions.



 
q) The CLIENT and the appearing parties, on a consolidated basis, shall maintain
a (total) net worth no less than the one reported in December 2010 less flow
repatriation for the parent (the purpose of the credit).

 
The financial information that the CLIENT is obligated to deliver to BANAMEX,
shall be consolidated of the group in dollars under US GAAP. Calculations of
financial indexes shall be made pursuant to the foregoing, in the understanding
that, the calculation made at the close of any period that does not occur at the
end of the fiscal year, shall take place subject to the basis of the financial
statements certified by the main financial officer, or, as the case may be, by
the CLIENT’s and subsidiaries’ CEO, and the calculation made at the close of any
fiscal year shall be made based on the audited financial statements.


The parties agree that compliance by the CLIENT of the financial obligations
assumed in terms of this clause shall commence from the quarter ending March 31,
2011




FOURTEENTH.- ADVANCED EXPIRATION EVENTS. If any of the following events takes
place, BANAMEX may declare the period for payment of the credit to have expired
in advance, in which case the CLIENT shall pay on demand without requiring
protest, claim, notice, request, or any other notification of any nature, the
unpaid principal some of the credit, the ordinary and arrears interests, as the
case may be, costs and expenses and any other amounts due for the CLIENT to
BANAMEX:
 
a)
If the CLIENT does not pay on a timely basis any of the payments of principal,
interests, fees, costs or expenses, or any other amounts caused by virtue of
this agreement.

 
b)
If the CLIENT cancels the checking account referred to in the Clause
“Disposition of the Credit” and/or of “Place and Form of Payment”, and did not
designate, previously and to BANAMEX’s satisfaction another to replace the same.

 
c)
If the CLIENT destines the resources of the credit to purposes other than those
provided herein.

 
d)
If any representation made or information provided by the CLIENT to BANAMEX in
connection with this agreement, is false or inaccurate in any aspect that under
reasonable judgment of BANAMEX results material.

 
e)
If at any time and for any reason the CLIENT or any other person challenges the
validity or enforceability of this agreement or of any other document related to
the same, in the understanding that, pertaining to challenges by third parties,
said challenge is not cured within the 45 (forty five) days following initiation
thereof.

 
f)
If the CLIENT initiates any administrative or judicial procedure against BANAMEX
and/or any other member of Grupo Financiero Banamex, S.A. de C.V. and/or of
Citigroup Inc.

 
g)
If the CLIENT or any or the appearing parties breaches, or declares early
termination of, any obligation in favor of BANAMEX and / or any other member of
Grupo Financiero Banamex and / or Citigroup Inc.:

 
h)
If the CLIENT and/or any or the appearing parties breaches (i) the payment of
any of its material debts with financial institutions and/or auxiliary
organizations to credit, whether national or foreign, (ii) with any other term,
covenant or condition contained in the agreement or instrument pertaining to
such debts, if the effect of said breach is to advance the expiration of said
debt, or (iii) with any agreement whether civil or commercial, executed with
third persons, and that is relevant and material to maintain its transactions
and/or its financial condition.

 
i)
If the CLIENT and/or any or the appearing parties breaches any law, regulation,
rule and/or order applicable or definitive material judgment, including without
limitation, the payment upon their expiry of all taxes, contribution and
governmental material burdens imposed over any of them or over their goods,
except in the event that a judicial or administrative remedy is filed and except
said default does not adversely affect their financial situation or the
operation of their businesses.

 
j)
If the CLIENT accepts in writing its incapacity of paying its debts, or
generally assign its goods in benefit of creditors, i.e., brought forth by or
against the CLIENT, any concurso mercantil or insolvency procedure.

 
 
 

--------------------------------------------------------------------------------

 
 
 
k)
If a strike petition or any collective labor suit is promoted against the CLIENT
and / or any of the appearing parties, and such procedure is not solved within
90 (ninety) days following the initiation thereof.

 
l)
If any authority or any person confiscates, expropriates or assumes the custody
or the control of all or any important piece of the assets of the CLIENT and /
or any of the appearing parties, or displaces the management of the CLIENT, or
limits in a material and relevant manner its authority to operate its business.

 
m)
If a procedure to dissolve or  liquidate the CLIENT and / or any of the
appearing parties and such procedure is not solved within the 90 (ninety) days
following the commencement thereof.

 
n)
If the CLIENT and / or any or the appearing parties is merged and /or spinned
off and / or reduce their capital stock, without prior authorization of BANAMEX.

 
o)  If the CLIENT and / or any of the appearing parties sells, leases,
subleases, lends, assigns, transfers or otherwise disposes of or transmits the
possession, ownership, use or enjoyment of its fixed assets to a third party
except for the sale of fixed assets carried out to replace obsolete assets that
are to be renewed.

 
      p)  If the CLIENT or any of such witnesses constitutes any
mortgage,  pledge or encumbrance of any kind on its assets without prior
consent  of BANAMEX.

 
     q)   If the CLIENT makes payment of dividends or any other payment
in  respect of shares or partnership interest of its capital stock without
prior  written consent of BANAMEX.

 
r)
If the following entity International Textile Group, ceases to own (directly or
indirectly) of the CLIENT’s capital stock.

 
s)
If any event or condition occurs that has or may have a significant material
adverse effect in the operation of the businesses and/or financial condition of
the CLIENT; and/or in the event that any judgment, requirement or order of any
authority is issued against the CLIENT, with the above mentioned effects and is
not cured within the 30 (thirty) days following the date it occurs.

 
t)
If the mortgage guaranties are not duly registered in first place and degree,
before the corresponding Public Registry of Property and Commerce, in a term not
superior to 120 (one hundred twenty) Business Days from the signature date of
this agreement.

 
u)
In the event, a forfeiture procedure in terms of the Federal Law of Forfeiture
is initiated, over the guarantees constituted herein in favor of BANAMEX.



FIFTEENTH.- BOND. To guarantee the prompt payment of all and each of the amounts
that the CLIENT must pay to BANAMEX herein, as well as all and each of the
expenses in which BANAMEX incurs to demand its rights herein, the GUARANTOR is
hereby constituted as the joint GUARANTOR of the CLIENT, and in the event
promissory notes need to be issued in order to evidence the credit provisions,
it agrees to endorse such promissory notes.


The GUARANTOR hereby waives to order, discussion and division benefits
established in the Federal Civil Code, and therefore, to any and all of their
legal consequences.
Thus, the parties acknowledge that the expiration and prescription of the bond
in the event BANAMEX do not judicially require the CLIENT for the non-compliance
of the principal obligation during the following month the term expires, or at
the moment the principal obligation is enforceable, the GUARANTOR request
BANAMEX to judicially promote during the term of one month the fulfillment of
the principal obligation and BANAMEX do not exercise its rights during such
term, or in the event the suit begins in such or other event, ceases its
promotuion without justified cause during three months.


 
 

--------------------------------------------------------------------------------

 
 
The GUARANTOR hereby waives in an unconditional and express way to oppose or
argue any payment exception in the amounts that the CLIENT shall pay to BANAMEX
and which are not merely personal for the CLIENT.


The GUARANTOR hereby authorizes BANAMEX to grant the CLIENT any renewal or
delay, without extinguishing the bond, as well as if it exists in the event that
(i) this agreement is amended or new encumbrances or conditions are established,
(ii) lack of improvement or release of the guaranty (guarantees) granted
according with this Agreement, (iii) any lack of force or enforceability herein,
or any other agreement or instrument related thereto, (iv) any compensation
right which may demand or interpose the CLIENT, and (v) any other circumstance
which may constitute other exception or release of the CLIENT.


This Bond will subsist at any moment and by any cause, if any amount that the
CLIENT delivered to BANAMEX as payment of the debt amounts in terms of this
agreement and/or the expenses in which BANAMEX incurs to enforce any of its
rights pursuant to this agreement, shall be returned by BANAMEX by any cause,
the above as if such payment has never been performed.


The GUARANTOR is conscious that in the event BANAMEX assigns, discounts or
transfers the rights and obligations in its favor derived from this agreement,
the Bond hereby constituted shall be enforced and bound to the GUARANTOR, before
any successor, assignee or acquirer.
The GUARANTOR irrevocably authorizes BANAMEX to grant to the judicial and
regulatory authorities and to the persons that such authorities appointed,
information from the GUARANTOR, pursuant with the clause of “Information”
herein, so the GUARANTOR hereby waives to exercise the legal action against
BANAMEX, derived from the exercise of this authority.


The GUARANTOR irrevocably authorizes BANAMEX, to compensate all and each of the
liquid and enforceable quantities of BANAMEX and in favor of the GUARANTOR, in
the same terms established in the “Compensation” clause.


The GUARANTOR is bind to the fulfillment of all obligations assumed by the
CLIENT in the “Special Obligations” clause, and additionally BANAMEX may declare
the advanced termination of the term for the payment of the credit, if the
GUARANTOR incurs in any conditions established in the “Advanced Termination
Causes” clause, in the understanding that all references to the CLIENT provided
in such clauses, will be understood as if such clauses were provided to the
GUARANTOR as well. The above in the understanding that for purposes of the
advanced termination cause, in the event the owners of the shares of the capital
stock changed, Burlington Morelos, S.A. de C.V. will be consider as majority
shareholder of the GUARANTOR.
 
SIXTEENTH.- INDUSTRIAL MORTGAGE. As guarantee of the fulfillment of all and each
of the obligations derived herein, the MORTGAGE GUARANTOR OVER AN INDUSTRIAL
UNIT constitutes and Industrial Mortgage in favor of BANAMEX, of the complete
Industrial Unit that integrates the company Parras Cone de México, S.A. de C.V.,
pursuant to article 67 of the Law of Credit Institutions.


 
 

--------------------------------------------------------------------------------

 
 
The mortgage will be extended, including but not limited, to: (i) the
corresponding concession or authorization, in its case; (ii) any collection
right in favor of the company; (iii) any fruit or pending future or present
product; (iv) natural accessions of the company; (v) the future improvements and
goods that will be part of the company; (vi) all material elements, real or
personal property affected to the company’s exploitation, considered in its unit
and attached hereto as an appendix; and (vii) the monies in cash corresponding
to the ordinary exploitation, and credits in favor of the company, derived from
its transactions.


The mortgage will guarantee all and each of the interests derived from the
credit during all is term and until its total payment, which shall be duly
recorded in the corresponding Public Registry (Registries) of Property and
Commerce.


All and each of the mortgaged goods guarantee the total outstanding balance of
credit, without being totally or in part released, until the moment the credit
is totally paid in pursuant to this agreement, waiving the MORTGAGE GUARANTOR
OVER INDUSTRIAL UNIT to the provisions established in article 2912 of the
Federal Civil Code and the correlative articles of the State that such mortgage
properties are located.


The MORTGAGE GUARANTOR shall comply with all obligations assumed by the CLIENT,
and additionally BANAMEX may declare the early termination of the term for the
payment of the credit, if the MORTGAGE GUARANTOR incurs in any conditions
established in the “Advanced Termination Causes” clause, in the understanding
that all references to the CLIENT provided in such clause, will be understood as
if they were provided to the MORTGAGE GUARANTOR as well.
 
In order for the goods that constituted the Industrial Mortgage to be kept, the
parties hereby appointed MR. _________DEPOSITARY of such goods. The DEPOSITARY
shall be considered as a judicial depositary, binding to kept such goods while
there are unpaid balances in favor of BANAMEX, in the MORTGAGE GUARANTOR OVER
INDUSTRIAL UNIT’s domicile located at Carretera Parras Paila Km. 3.5, Col.
Centro, C.P. 27980, Parras, Coahuila and Km. 2.5 Yecapixtla Agua Hedionda S/N,
C.P. 62820, Yecapixtla, Morelos, and not to dispose of such goods or encumber in
any way, or grant its use or enjoyment to person other than the MORTGAGE
GUARANTOR OVER INDUSTRIAL UNIT.


The DEPOSITARY accepts the position conferred, without any right of
remuneration, stating that at the signature date of this agreement it receives
at is sole satisfaction the possession of the goods subject of the guarantee.
The DEPOSITARY is bind to allow BANAMEX or the persons appointed by it, the
access at any moment, in order to perform inspections to the goods subject of
the guarantee, as well as the delivery of such goods to BANAMEX, whenever it
requires so.


 
 

--------------------------------------------------------------------------------

 
 
BANAMEX may remove the DEPOSITARY in case of breach of any obligation of the
DEBTOR, the DEPOSITARY, or of the MORTGAGE GUARANTOR.


The DEPOSITARY is bind that in case of its removal, will deliver, in the deposit
place, within the 48 (forty eight) hours following its removal, all the goods
and documents which have been at its custody derived from its position, to the
new DEPOSITARY appointed by BANAMEX.


SEVENTEENTH.- MORTGAGE. As guarantee of the fulfillment of all the obligations
derived from this agreement, the MORTGAGE GUARANTOR constitutes a mortgage in
favor of BANAMEX, over the good(s) described in the Backgrounds __, __ of this
agreement


The mortgage shall be extended to the natural accessory of the good(s), the
improvements made by the owner in the referred good(s), to the personal goods
permanently attached to the real state that may not be separated without
damaging said real estate or without deterioration of the personal goods, to the
new building(s) built over the mortgaged good(s) and to the new floors built
over the mortgaged building(s), the products of the mortgaged good(s) as long as
said products are produced before BANAMEX demands the payment of the owed
amounts, the expired and unpaid leases when the fulfillment of the guaranteed
obligations is demanded, as well as everything corresponding to the mortgaged
good(s) in fact and in law, without any reserve or limitation, in accordance
with articles 2896 and 2897 of the Federal Civil Code and its correlatives in
the Civil Code for the state where this agreement is executed.


The mortgage guarantees each and every interests accrued from the credit for the
totality of its term and until its complete payment, note shall be taken thereto
in the corresponding Public Registry of Commerce.


Each and every mortgaged goods guarantee the unpaid amount of the credit,
without them being totally or partially released, until the credit is completely
paid pursuant to this agreement, the MORTGAGE GUARANTOR expressly waives its
rights under article 2912 of the Federal Civil Code and the correlative articles
in the state where the mortgaged real state is located.


The MORTGAGE GUARANTOR shall comply with all obligations assumed by the CLIENT,
and additionally BANAMEX may declare the early termination of the term for the
payment of the credit, if the MORTGAGE GUARANTOR incurs in any of the cases
foreseen in the clause of "Advanced Termination Causes", on the understanding
that all references made to the CLIENT in said clauses, shall be understood as
if also made with respect to the MORTGAGE GUARANTOR.


 
 

--------------------------------------------------------------------------------

 
 
EIGHTEEN.- INSURANCE. The CLIENT, the MORTGAGE GUARANTOR OVER INDUSTRIAL UNIT
agree to hire either directly or indirectly and maintain in force until there is
an unpaid amount from the credit, with an insurance company acceptable to
BANAMEX:


DAMAGE INSURANCE, that in accordance with common and market standards in the
place where the good(s) given as guarantee of this credit are located, that
covers any risk that endangers the physical integrity of said good(s),
including, but not limited to: fire, lighting, explosion, hurricane and stormy
winds, flood, heavy sea, hail and snow, strike and popular disturbances
aircrafts or objects fallen from them such as vehicles, smoke or soot, breaks or
accidental filtrations of pipes or water supply systems, accidental discharges
or water or vapor spillage, for obstruction of rain descent tracks, for hail
accumulations, tree falling, satellite and radio dishes of non-commercial use,
earthquake, volcanic eruption, damages or losses that as a consequence of their
own explosion suffer: caldrons, equipment or any other container that is
normally under pressure.


The risks covered by the insurance referred to in this clause, shall be subject
to the insurance, requirements, the exclusions, deductibles, co-insurances and
conditions established by the insurance company with which they are hired.
The DAMAGE INSURANCE policies, shall assign as first and irrevocable beneficiary
BANAMEX, up to the unpaid amount of the credits at the time of the corresponding
compensation payment. Additionally, the DAMAGE INSURANCE policy shall mention
the mortgage constituted to guarantee the credit, pursuant with the terms of
article 109 (one hundred and nine) of the Insurance Hiring Law. The insured
amount for fire and additional coverage shall be adjusted on June 30th and
December 31st of each year. In case a partial accident affects the mortgaged
good(s), the MORTGAGE GUARANTOR is obligated to apply the corresponding
compensation for its repair. The amounts received in its case by BANAMEX from
the insurance company as a consequence of the corresponding insurance
compensations, shall be applied to the anticipated payment of the credit
account, without any discount penalty.


In case any risk covered by the abovementioned insurance is updated, the
MORTGAGE GUARANTOR or in its case its successors shall immediately give written
notice to BANAMEX, identifying in a reliable manner the accident, the respective
credit and the claim reason, the insured party being obligated to notify the
rest of its successors of the content of this clause. In order to make the
insurance effective, the interested party shall additionally give BANAMEX, any
other document required in connection with the corresponding accident.


In any event, cancellation of the insurance policy before the insurance company
may only be requested with prior written consent of BANAMEX.


The CLIENT is severally obligated with the MORTGAGE GUARANTOR to pay the premium
amounts derived from the hiring of the corresponding insurance policies.


The CLIENT shall deliver BANAMEX the corresponding insurance policies in a term
that shall not be superior to 45 (forty five) natural days starting on the
signature date of this agreement, and in its case, in connection with the
renewal of said policies, the 30 (thirty) days shall begin starting on the
maturity of the corresponding policy or its renewal, depending on each case.


 
 

--------------------------------------------------------------------------------

 
 
In case the MORTGAGE GUARANTOR does not prove the hiring of the insurance or the
corresponding premium payment, BANAMEX may, without being obligated, hire said
insurance and/or pay the corresponding premium. In case BANAMEX, in spite of not
being obligated to, covers the insurance premium amounts, the CLIENT and the
MORTGAGE GUARANTOR shall be obligated to reimburse said amounts on demand.


NINETEENTH.- REPORTING AND RESTRICTION. Under the terms of Article 294 (two
hundred ninety-four) of the General Law on Negotiable Instruments and Credit
Operations, BANAMEX reserves the right at any time, to report this agreement and
to restrict or report the period for disposal or the amount of the credit, or
both at once, simply by written notice to the CLIENT.


The CLIENT for its part, is not entitled to report this contract, to restrict
the amount or period of disposal of the credit.


TWENTIETH .- ASSIGNMENT AND DISCOUNT. The parties agree that only BANAMEX is
authorized with prior written notice to the CLIENT to transmit, negotiate in any
way or encumber the rights hereunder and / or the documents referred to in the
clause "Documentary Evidence" and / or any other document related hereto,
provided that such transfer, negotiation or encumbrance does not imply  a cost
or additional burden to the CLIENT.


In the event BANAMEX obliges itself vis-a-vis the assignee, purchaser or
creditor to monitor the fate of the credit or the compliance with the
obligations of the CLIENT, the latter will have to give BANAMEX the necessary
assistnace for carrying out the above purposes.


The parties agree that BANAMEX is authorized to transmit its obligations.
 
The CLIENT waives that in the event BANAMEX transmits, negotiates in any form or
encumbers the rights and / or obligations hereof the interest referred to in the
second paragraph of Article 299 (two hundred ninety-nine) of the General Law on
Negotiable Instruments and Credit Operations shall be delivered or paid to the
same.


With prior written notice to the CLIENT, the CLIENT may authorize BANAMEX so
that in any case under this clause, even prior to the respective transfer or
encumbrance it may give all the information that the new creditor or assignee
requires with respect to the CLIENT.


TWENTY FIRST .- INFORMATION. The CLIENT acknowledges that BANAMEX is required by
law to provide judicial and administrative (including regulatory) authorities
and the individuals designated by them, information on their operations with
their clients.


 
 

--------------------------------------------------------------------------------

 
 
Additionally, with respect to information relating hereto and other related
documents, the CLIENT irrevocably authorizes BANAMEX to:


a) Process the same through the data processing systems generally used by
BANAMEX.


b) Disclose or provide the same to their affiliates or subsidiaries and their
directors, officers, employees, auditors, service providers and representatives
and the directors, officers, employees, auditors, service providers and
representatives of the affiliates or subsidiaries as far as those individuals
need to know the information required in connection with operations performed
hereunder.


c) Without prejudice to the generality of subsection b) immediately preceding,
disclose or provide  the same to companies that are part of the financial group
that owns Banamex and foreign companies that are part of the corporate group
that owns Banamex as far as those individuals need to know the information
required in connection with operations performed hereunder. The latter
applies  both for operations performed by these companies directly or indirectly
connected herewith, and to the offer of the products they market.


d) Disclose the same to credit information companies and request from those
companies CLIENT information in terms of the applicable law.
 
TWENTY SECOND .- COSTS AND EXPENSES. The CLIENT shall pay BANAMEX, on demand,
with prior written notice sent BANAMEX for that purpose all costs and expenses
reasonably incurred by BANAMEX in connection herewith and the performance
hereof, and / or in connection with the documents related hereto.


In the event of default in payment of such costs and expenses, the CLIENT shall
pay penalty interest, payable on demand, on the unpaid amount from the date
BANAMEX make the respective payment request and until the day it is fully paid.
Such interest shall be calculated at the past due interest rate and as provided
in the clause "Interest Payment."


TWENTY-THIRD .- NOTICES. Except as otherwise provided herein, all notices shall
be in writing and shall be duly made if personally delivered at the addresses
indicated in this contract.


The parties designate the following addresses:


BANAMEX:                                Motolinia No. 1 Col. Centro, C.P. 62000,
Cuernavaca, Morelos
 
EL CLIENTE:                                Km 2.5 Yecapixtla Agua Hedionda S/N,
C.P. 62820, Yecapixtla, Morelos


 
 

--------------------------------------------------------------------------------

 
 
THE SURETY:


PARRAS CONE DE MEXICO, S.A. DE C.V. Carretera Parras Paila Km 3.5, Col. Centro,
C.P. 27980, Parras, Coahuila


MANUFACTURA PARRAS CONE, S.A. DE C.V. Carretera Parras Paila Km 3.5, Col.
Centro, C.P. 27980, Parras, Coahuila


BURLINGTON YECAPIXTLA, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P.
62820, Yecapixtla, Morelos


SERVICIOS BURLMEX, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos


CONE DENIM YECAPIXTLA, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P.
62820, Yecapixtla, Morelos


CASIMIRES BURLMEX, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos


THE MORTGAGE
GUARANTOR
ON INDUSTIAL
UNIT:               Carretera Parras Paila Km 3.5, Col. Centro, C.P. 27980,
Parras, Coahuila


THE MORTGAGE
GUARANTOR:               Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos.


THE DEPOSITORY:               Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos


While each party does not notify the others of a change of address, the services
of summons, notices and other judicial and extrajudicial measures shall be
undertaken and shall be legally effective at the address specified herein.


TWENTY FOURTH .- APPLICABLE LAW. This contract shall be governed by and
construed in accordance with corporate law applicable in the United Mexican
States, and otherwise under the Federal Civil Code.


TWENTY-FIFTH.- JURISDICTION. For the resolution of any dispute arising herefrom,
the parties submit to the jurisdiction of the courts of the Federal District,
Mexico or the courts of the place in which this contract is signed, at the
option of the plaintiff, specifically waiving to any other jurisdiction they may
be entitled to for any reason.


 
 

--------------------------------------------------------------------------------

 


BANAMEX




________________________________
Represented by:
Francisco Bustamante Urquijo


________________________________
Represented by:
Soledad García Trejo


Address: Motolinia No. 1 Col. Centro, C.P. 62000, Cuernavaca, Morelos


THE CLIENT
Burlington Morelos, S.A. de C.V.
 
_______________________________
Represented by:
José Manuel González Lagunas




Address: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos


THE SURETY


Parras Cone de México, S.A. de C.V.




________________________________
Represented by:
José Manuel González Lagunas
Address: Carretera Parras Paila Km 3.5, Col. Centro, C.P. 27980, Parras,
Coahuila




Manufactura Parras Cone, S.A. de C.V.
 
________________________________
Represented by:
José Manuel González Lagunas
Address: Carretera Parras Paila Km 3.5, Col. Centro, C.P. 27980, Parras,
Coahuila




 
 

--------------------------------------------------------------------------------

 
 
THE SURETY


Burlington Yecapixtla, S.A. de C.V.




________________________________
Represented by:
José Manuel González Lagunas
Address: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos
 


Servicios Burlmex, S.A. de C.V.
 
________________________________
Represented by:
José Manuel González Lagunas


Address: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos
 
THE SURETY


Cone Denim Yecapixtla, S.A. de C.V.
 
________________________________
Represented by:
José Manuel González Lagunas
Address: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos




Casimires Burlmex, S.A. de C.V.
 
________________________________
Represented by:
José Manuel González Lagunas
Address: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

 
THE DEPOSITORY


José Manuel González Lagunas
 


____________________________
ON HIS OWN BEHALF.


 
 

--------------------------------------------------------------------------------

 
 
Juan Eladio Bañuelos Hernández
 


____________________________
ON HIS OWN BEHALF


Address:  Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos.


THE MORTGAGE GUARANTOR ON INDUSTRIAL UNIT
Parras Cone de Mexico, S.A. de C.V.
 
_________________________________
Represented by:
José Manuel González Lagunas.


Address: Carretera Parras Paila Km 3.5, Col. Centro, C.P. 27980, Parras,
Coahuila.


THE MORTGAGE GUARANTOR
Burlington Yecapixtla, S.A. de C.V.
 
_________________________________
Represented by:
José Manuel González Lagunas.


Address: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos.



